ON MOTION FOR REHEARING
RAY, Justice.
The Belo Corporation, appellant, asserts in its motion for rehearing that the filing of the bill of review judgment in the judgment records of Marion County removed all in-cumbrances and clouds upon Sanders’ title to his lots before the venue hearing was held. Appellant cites Stewart v. Whitworth, 453 S.W.2d 875 (Tex.Civ.App. Houston-lst Dist.1970, writ dism’d). There the court held that the defendant’s disclaimer of any interest in plaintiff’s land prior to the plea of privilege hearing made plaintiff’s claim to remove cloud on title moot and that venue could not be maintained under Article 1995, Subdivision 14, Tex.Rev. Civ.Stat.Ann. The court there cited § 4.22.5 of 1 McDonald’s, Texas Civil Practice (1965). Section 4.22.5 is as follows:
“Suits to remove incumbrances or to quiet title cause little difficulty. An incum-brance is an estate, interest, or right in land which diminishes its value to the general owner. An action to quiet title receives in venue controversies a construction broader than that historically accorded to the equitable bill of the same name. Here it includes every suit founded upon an equitable title or right and requiring for its effectuation the removal of a legal impediment to the plaintiff’s right to the property. Obviously, some actions noted under the term ‘suits for the recovery of land’ can with equal propriety be classified here. Illustrative cases are footnoted. On the venue hearing, the nature of the suit ordinarily will be determined by reference to the petition; though when the plaintiff’s pleading or the defendant’s showing indicates that an apparent incumbrance or cloud has been removed before the venue hearing, the plaintiff must show by extrinsic evidence that the incumbrance or cloud still impairs his title at the date of hearing. ...”
We do not think Stewart v. Whitworth is applicable because there the defendant had disclaimed any interest in the plaintiff’s land. Here, Belo Corporation has not filed a disclaimer.
While this case appears to be a “tempest in a tea pot,” the county clerk of Marion County testified that until Belo Corporation executed a release of its abstract of judgment, her records would continue to show that an abstract of judgment existed. There was testimony by Sanders that he could not sell his lots because of the recorded abstract of judgment. We think this evidence was sufficient to show that an incumbrance or cloud still impairs Sanders’ title and that such existed at the date of the venue hearing. It would have been easy for Belo Corporation to have executed a release of the abstract of judgment prior *10to the venue hearing or to have filed a disclaimer, neither of which was done.
It is our conclusion that the filing of the bill of review judgment in the judgment records of Marion County did not remove the cloud upon land owned by Sanders. Any time that a suit is brought to remove cloud from title, it is an action to set aside a void instrument. When a judgment is abstracted pursuant to Article 5447, Tex.Rev. Civ.Stat.Ann., and recorded pursuant to Article 5448, Tex.Rev.Civ.Stat.Ann., or Article 1941(a) (Supp.1978-1979), Tex.Rev.Civ.Stat. Ann., a judgment lien is perfected when the judgment has been properly recorded and indexed and continues as a lien for 10 years unless during that 10 year period the judgment becomes dormant, at which time such lien shall cease to exist. Article 5449, Tex.Rev.Civ.Stat.Ann.
It is the opinion of this Court that when the district court in Dallas entered its bill of review judgment decreeing the 1976 judgment against Sanders to be a nullity and the abstract of judgment a nullity, it did not go far enough in its decree to completely remove the cloud cast upon lands owned by Sanders. Until the records in Marion County show that the judgment lien has been satisfied, released, discharged or canceled, along with any abstracts of such judgment, then the lots owned by Sanders still have clouded titles. What the district court could have done, was to have entered an order discharging and canceling the 1976 judgment and any abstracts of said judgment and ordered the county clerks of all counties, in which such judgment was abstracted and recorded, to enter upon its “judgment record” and the alphabetical index thereto an entry showing the judgment and any abstracts thereof to be released, discharged and canceled in the manner provided by Article 5448 or Article 1941(a), whichever was applicable.
Article 5450, Tex.Rev.Civ.Stat.Ann., provides two of the methods for showing that a judgment has been satisfied in whole or in part. The satisfaction can be shown by return upon an execution issued upon the judgment or a certified copy of such return. Further, satisfaction of any judgment may be shown by a receipt, acknowledgment or release signed by the party entitled to receive payment of the judgment, or his agents, or attorney of record, and acknowledged or proven for record as required for deeds. Unless the clerk receives evidence of the satisfaction of a judgment as prescribed by Article 5450, the clerk has no authority to make an entry in the “judgment record" showing credits upon or satisfaction of an abstract of judgment previously recorded and indexed, except the clerk is bound to make such entries as may be ordered by the court to show a judgment lien satisfied or canceled. See Hudspeth, Judgment Liens and Abstracts of Judgment in Texas, 32 Tex.B.J. 520 (1969); Texas & P. Ry. Co. v. Walker, 93 Tex. 611, 57 S.W. 568 (1900).
While the recording of the bill of review judgment in the “judgment record” of Marion County might have rendered the judgment lien of Belo unenforceable, the unreleased and uncanceled abstract of judgment would still form a sufficient basis for a suit to quiet title and remove the cloud created by the abstract of judgment recorded in the “judgment record.” First National Bank of McAllen v. Moore, 7 S.W.2d 145, 147 (Tex.Civ.App. San Antonio 1928, writ dism’d); Jarrett v. Sanger Brothers, 294 S.W. 663 (Tex.Civ.App. Beaumont 1927, no writ).
Appellant’s motion for rehearing is overruled.
CORNELIUS, C. J., not participating.